Order filed October 24, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00732-CV
                                  ____________

       HARRIS COUNTY, TEXAS AND KEVIN VAILES, Appellants

                                       V.

       BARBARA COATS, INDIVIDUALLY, AS PERSONAL
    REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON,
  DECEASED, AND AS HEIR TO THE ESTATE OF JAMAIL AMRON,
DECEASED; AND ALI AMRON, INDIVIDUALLY AND AS HEIR TO THE
       ESTATE OF JAMAIL AMRON, DECEASED, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-55551

                                  ORDER

      The clerk’s record was filed October 18, 2017. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Final Judgment signed June 16, 2017.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before 30 days, containing the Final Judgment signed June 16, 2017.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM